          Case 3:16-cv-06450-MMC Document 106 Filed 05/16/19 Page 1 of 2




 1   Jeffrey R. Krinsk, Esq. (CA Bar No. 109234)
     jrk@classactionlaw.com
 2   Trenton R. Kashima, Esq. (CA Bar No. 291405)
     trk@classactionlaw.com
 3   FINKELSTEIN & KRINSK LLP
     550 C Street, Suite 1760
 4   San Diego, California 92101
     Telephone: (619) 238-1333
 5   Facsimile: (619) 238-5425
 6   Attorneys for Plaintiffs
     and the putative class
 7

 8                                 UNITED STATES DISTRICT COURT
 9                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
10   BAERBEL MCKINNEY-DROBNIS, JOSEPH                     Case No: 3:16-cv-6450 MMC
     B. PICCOLA, and CAMILLE BERLESE,
11
     individually and on behalf of all others similarly
                                                          DECLARATION OF TRENTON R.
12   situated                                             KASHIMA IN SUPPORT OF MOTION FOR
                                                          PRELIMINARY APPROVAL OF CLASS
13          Plaintiffs,                                   ACTION SETTLEMENT AND
                                                          CERTIFICATION OF SETTLEMENT
14          v.                                            CLASS
15
     MASSAGE ENVY FRANCHISING, LLC, a
                                                          Hearing date:   May 31, 2019
16   Delaware Limited Liability Company,
                                                          Time:           9:00 a.m.
17          Defendant.                                    Courtroom:      7 – 19th Floor
                                                          Judge:          Hon. Maxine M. Chesney
18

19

20

21

22

23

24

25

26

27

28
     DECLARATION OF TRENTON R KASHIMA                                     Case No: 3:16-cv-6450 MMC
         Case 3:16-cv-06450-MMC Document 106 Filed 05/16/19 Page 2 of 2




 1                            DECLARATION OF TRENTON R. KASHIMA
 2   I, Trenton R. Kashima, declare:
 3          1.      I am over eighteen years of age and an attorney of Finkelstein & Krinsk, LLP,
 4   counsel of record for Plaintiffs Baerbel McKinney-Drobnis, Joseph B. Piccola, and Camille Berlese
 5   in the above captioned case. Pursuant to the Court’s Order Directing Plaintiffs to Supplement
 6   Motion for Preliminary Approval of Class Action Settlement [ECF No. 105], I submit this
 7   declaration in support of Plaintiffs’ Motion for Preliminary Approval. I have personal knowledge of
 8   the facts set forth herein, and if called as a witness could and would competently testify thereto.
 9          2.      Attached hereto as Exhibit A is a true and correct copy of the proposed Voucher
10   Request Form, intended for use by Class Members submitting their Voucher Request by Mail.
11          3.      Attached hereto as Exhibit B is a true and correct copy of the proposed “Voucher
12   Request – Instructions” webpage from the Settlement Website. This will be the initial webpage
13   utilized by Class Members when submitting their Voucher Request online.
14          4.      Attached hereto as Exhibit C is a true and correct copy of the proposed “Submit a
15   Voucher Request” webpage from the Settlement Website that will be used by Class Members to
16   submit their online Voucher Request.
17          5.      Attached hereto as Exhibit D is a true and correct copy of the proposed “Voucher
18   Request Confirmation” webpage from the Settlement Website that will confirm that a Class Member

19   has completed the online Voucher Request.

20          I declare under penalty of perjury under the laws of the United States, that the forgoing

21   statements made by me are true and correct.

22
     DATED: May 16, 2019                                           /s/ Trenton R. Kashima
23                                                                   Trenton R. Kashima
24

25

26

27

28
                                                      -1-
     DECLARATION OF TRENTON R KASHIMA                                        Case No: 3:16-cv-6450 MMC
